Citation Nr: 0817708	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include rheumatic heart disease, claimed as 
residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to July 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in June 2003.  A copy of the transcript of 
that hearing is of record.

This matter was remanded by the Board in January 2004.  The 
case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The preponderance of the evidence shows that cardiovascular 
disability was not shown in service or for many thereafter, 
and the record contains no probative evidence which relates 
current cardiovascular disorder to the veteran's active 
service.  


CONCLUSION OF LAW

Cardiovascular disability was not incurred in active service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, numerous 
letters to the veteran from the RO (e.g., in May 2002, 
January 2004, September 2004, and April 2006) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, VA cardiovascular examinations, 
and statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
April 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
cardiovascular heart disease to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background

The veteran's service treatment records reflect that he was 
treated for pneumonia in 1960.  He was ultimately diagnosed 
with bronchial asthma for which service connection is in 
effect.  The service treatment records are negative for 
report of, treatment for, or diagnosis of rheumatic fever, or 
cardiovascular heart disease, to include rheumatic heart 
disease, aortic stenosis or aortic regurgitation.  

Post service VA records show that the veteran had aortic 
valve disorder with cardiomyopathy from June 1998 with aortic 
valve replacement and rheumatic aortic stenosis in November 
2001.  

At a hearing in June 2003, the veteran reported that he took 
the Post Office examination shortly after service separation 
and was told by the physician that he had split tones, which 
went "bloop-bloop."  He said that this did not mean 
anything to him at the time.  He also reported that he was 
first aware that he had had rheumatic fever in October 2001.  
He testified that he was admitted to a VA medical center 
where he was asked by two doctors (who he named) if he had 
rheumatic fever and he told them that he did not.  He 
reported that one doctor subsequently told him that his heart 
sounds sounded like it was rheumatic, and he told her about a 
situation back in service where he was treated for pneumonia.  
He opined that his inservice pneumonia was misdiagnosed.  He 
also reported that he had had an operation to have a 
mechanical heart valve installed.  A few months later another 
physician told him that he had rheumatic fever and rheumatic 
heart disease.  He also reported that he could not find any 
records; however, he believed that one doctor (who he named) 
had hospitalization records.  

A January 2004 Board remand requested that attempts be made 
to obtain clinical records as referred to by the veteran 
above.  Also, VA medical examination was requested to 
determine whether the veteran had any residuals of rheumatic 
fever, to include rheumatic heart disease.  

Subsequently added to the claims file were copies of many 
treatment records already of record.  Records not already in 
the claims file included additional VA medical records not 
previously considered dated through 2007.  These documents 
include an examination report from October 2004.  This report 
reflects that the examiner did not review the claims file.  
The examiner noted that the diagnoses were shown as aortic 
valve stenosis, post mechanical prosthesis, requiring life-
long systemic coagulation.  She indicated that medical 
history, physical exam, operative and surgical pathological 
findings supported the diagnosis of congenital bicuspid 
aortic valve.  She noted that rheumatic heart disease could 
result in fibrotic thickening of the aortic valve, but she 
added that this rarely occurred in the absence of concomitant 
mitral valve involvement as in this case.  The examiner 
further indicated that there was no clinical history to 
suggest that when the veteran was hospitalized during service 
with pneumonia, that he had other organ system findings to 
meet the diagnostic criteria for rheumatic fever.  She 
further opined that he had a congenital bicuspid aortic valve 
whose ultimate stenosis was not altered by hospitalization 
for pneumonia.  She added that infective endocarditis was not 
in the differential diagnosis.  

VA echocardiography in November 2004 showed normal left 
ventricular size and left ventricular systolic function.  The 
tricuspid valve was normal with mild tricuspid regurgitation.  

Additional VA examinations (infectious disease and 
cardiology) were conducted by a VA examiner in November 2007.  
After review of the claims file, the infectious disease 
report reflects that the physician opined that there were no 
rheumatic fever findings shown during service or currently.  
He indicates that there was no identification of specific 
organism of infectious origin identified by the medical 
records in file.  He further noted that besides residuals 
asthmatic bronchitis, there was no other sequela from the 
original inservice pneumonia.  The cardiology examination 
report shows a diagnosis of aortic valvulopathy post 
replacement and aortic stenosis.  On this report, the 
examiner opined that after review of the evidence of record, 
that there was no evidence of rheumatic fever, rheumatic 
heart disease, aortic stenosis or aortic regurgitation during 
service.  He added that review of the contemporary VA medical 
record indicated no evidence of history of rheumatic fever or 
rheumatic heart disease.  There was no evidence that the 
aortic valve replacement was in any way related to pneumonia 
documented during service 40 years earlier.  He further 
opined that aortic stenosis and subsequent aortic valve 
replacement were not caused by or the result of rheumatic 
fever or rheumatic heart disease or any consequence of the 
pneumonia treated in 1960.  

Of record are copies of excerpts from medical treatises to 
include discussions of rheumatic heart disease and aortic 
valve disease, as well as definitions of streptococcus and 
pneumonia from medical dictionaries.  



Analysis

The veteran contends that his inservice treatment for an 
upper respiratory infection, which was diagnosed as bronchial 
pneumonia, was actually rheumatic fever.  As this condition 
was misdiagnosed, it went untreated, and he developed 
rheumatic heart disease which ultimately resulted in his 
having to have an aortic valve replacement.  

The Board has considered the veteran's contentions.  However, 
the preponderance of the evidence as summarized above is 
convincing that there was no other sequela from the original 
pneumonia during service except for asthmatic bronchitis.  
Moreover VA physicians have opined that rheumatic fever, to 
include rheumatic heart disease is not demonstrated by the 
medical evidence and post service aortic stenosis, aortic 
regurgitation with aortic valve replacement, first shown 
approximately 40 years after service, are unrelated to active 
service, to include inservice treatment for pneumonia.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded great evidentiary weight to the VA specialist who 
reviewed the record in 2007, to include the service treatment 
records, and concluded that the veteran's inservice treatment 
was for pneumonia and not rheumatic fever.  The VA examiner 
supported his opinion by noting that clinical findings that 
would suggest that inservice treatment was for anything other 
than pneumonia were not indicated.  Moreover, it was noted 
that there were no clinical findings of record to suggest 
that heart disease, first noted many years after service, was 
related to active service in any way.  Corroborating his 
opinion was another VA physician's report from 2004.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include rheumatic heart disease, claimed as 
residuals of rheumatic fever, is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


